— -Appeal from a decree of the Surrogate’s Court of Broome County, admitting to probate the will of May Elizabeth White, deceased. The decree was made after a trial by jury of certain questions of fact, the principal one of which, and the only one of importance on appeal, was whether decedent was competent to make a wifi at the time she executed the instrument in question. The jury answered this question in the affirmative, and there was abundant evidence to sustain their verdict. No errors were committed on the trial sufficient to require a reversal of the decree. Decree unanimously affirmed, with separate bills of costs to respondent and special guardian. Present — Hill, P. J., Crapser, Bliss, Heffernan and Poster, JJ.